 WESCO ELECTRICAL COMPANYJ. K. Electronics, Inc, d/b/a Wesco ElectricalCompany and United Electrical, Radio & MachineWorkers of America (UE), Local No. 259. CasesI-CA- 12404 and l-RC- 14745September 28, 1977DECISION, ORDER, ANDCERTIFICATION OF REPRESENTATIVEBY MEMBERS JENKINS, PENELLO, AND MURPHYOn May 31, 1977, Administrative Law Judge JohnM. Dyer issued the attached Decision in thisproceeding. Thereafter, the Petitioner and the Re-spondent Employer filed exceptions and supportingbriefs. Both filed answering briefs and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings 'and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.2We disagree with the Administrative Law Judge'sfinding that the group leaders herein are leadmenrather than supervisors. Contrary to the Administra-tive Law Judge, we find that the record reveals thatgroup leaders do have the power to effectivelyrecommend disciplinary action in the form of verbaland written warnings for such things as ruleinfractions and low production. While it is true, asthe Administrative Law Judge indicates, that inde-pendent supervisory investigations are made, this isnot true in all cases. The record contains, in ouropinion, sufficient examples of effective recommen-dation by group leaders to make them supervisors.We also note in this record that in the vast majorityof cases the written warning notices, whetherrecommended by the group leader or suggested bythe production shift supervisor, are signed by thegroup leaders and usually delivered to the employeeby the group leader.In his Decision the Administrative Law Judge setsout the job description for group leaders, the dutiesof which include, "make recommendations on allnew personnel to the Shift Supervisors," "reviewI Both the Petitioner and the Respondent Employer have excepted tocertain credibility findings made by the Adrministrative Law Judge. It is theBoard's established policy not to overrule an Administrative Law Judge'sresolutions with respect to credibility unless the clear preponderance of allof the relevant evidence convinces us that the resolutions are incorrect.Standard Dry W'all Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362232 NLRB No. 75individual production tabulations ...and reportsubstandard totals to the Shift Supervisor," andreport all "personnel and production problems,""incidents of insubordination," and "absences andtardiness" to the shift supervisor. The AdministrativeLaw Judge concluded that the duties outlined werethose of a leadman. In our view, however, since therecord is clear that these kinds of considerationsoften result in verbal and written warnings, the jobdescription further supports our finding that groupleaders have the power to effectively recommenddisciplinary action.Accordingly, we find that the following employeesconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All production and maintenance employees,regular part-time employees, production controlclerical employees, and shipping and receivingemployees as J. K. Electronics, Inc., d/b/a WescoElectrical Company, 201 Munson Street, Green-field, Massachusetts, excluding office clericalemployees, sales clericals, inside and outsidesalesmen, quality control technicians, profession-al employees, guards and supervisors as definedin the Act.As all the challenges have been sustained, the tallyshows that the Petitioner has obtained a majority ofthe valid ballots cast and we shall certify it as theexclusive bargaining representative of the employeesin the appropriate unit.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, J. K. Electronics, Inc., d/b/a Wesco ElectricalCompany, Greenfield, Massachusetts, its officers,agents, successors, and assigns, shall take the actionset forth in the Administrative Law Judge's recom-mended Order, as so modified:Substitute the following for paragraph 1:"1. Cease and desist from:"(a) Unlawfully interrogating its employees."(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights under Section 7 of the Act."(C.A. 3, 1951). We have carefully examined the record and find no basis forreversing his findings.2 The Administrative Law Judge inadvertently omitted from hisrecommended Order the narrow language, "in an) like or related manner,"for his findings of an 8(aXI) violation. We shall modify his recommendedOrder to conform to the language in his notice.479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for United Electrical, Radio &Machine Workers of America (UE), Local No 259,and that, pursuant to Section 9(a) of the NationalLabor Relations Act, as amended, the said labororganization is the exclusive representative of all theemployees in the unit found appropriate herein forthe purposes of collective bargaining in respect torates of pay, wages, hours of employment, or otherconditions of employment.DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: UnitedElectrical Radio & Machine Workers of America (UE),Local No. 259, herein called UE, the Union or Petitioner,filed a charge against J. K. Electronics, Inc., d/b/a WescoElectrical Company, herein called Wesco, the Company, orRespondent, on November 3, 1976,1 and an amendedcharge on November 22, alleging that Respondent violatedSection 8(a)(1) of the Act. On November 24, the RegionalDirector issued a complaint and notice of hearing whichalleged that Respondent had violated Section 8(aX)(1) of theAct by the questions and remarks of Company PresidentRobert Kugell and Production Manager Brian Lowellduring September and October. On December 10, Respon-dent filed a timely answer which admitted the jurisdictionaland commerce allegations and the supervisory positions ofKugell and Lowell but denied that it had violated the Actin any manner. On January 27, 1977, the Regional Directorissued an order consolidating cases and notice of hearingwhich consolidated the representation case with the unfairlabor practice case for resolution of issues of challengedballots and objections.The Union filed its representation petition on October 1,and the parties signed a Stipulation for Certification UponConsent Election on October 25, which was thereafterapproved by the Regional Director. The election, conduct-ed on December 9, resulted in 56 votes for the Petitioner,47 against, and 12 challenged ballots. Thereafter, theUnion filed timely objections to the election. The unitfound appropriate for Respondent's employees is: "allproduction and maintenance employees, group leaders,regular part-time employees, production control clericalemployees, and shipping and receiving employees at J. K.Electronics, Inc., d/b/a Wesco Electrical Company,located at 201 Munson Street, Greenfield, Massachusetts,but excluding office clerical employees, sales clericals,inside and outside salesmen, quality control technicians,professional employees, guards and supervisors and allothers as defined in the Act." Of the 12 challenged ballots,10 are group leaders who were challenged by the Union asbeing supervisors and Respondent challenged the eleventhgroup leader to keep the matter consistent. The twelfthI Unless specifically stated otherwise, the events in this case took placeduring 1976.person challenged is Rose Kugell, the mother of thepresident of the Company.The hearing in this matter was held on February 23 and24, 1977, in Greenfield, Massachusetts, and the partieswere afforded full opportunity to appear, to examine andcross-examine witnesses, and to argue orally. GeneralCounsel, Respondent, and the Union have each filed briefswhich have been fully considered. As to the complaintallegations, I have concluded that Production ManagerLowell did violate Section 8(a)(1) of the Act on or aboutSeptember 22 by his statements to and questions of theemployees, but that complaint allegations 8(c), (d), and (e)asserting alleged 8(aXI) violations by President RobertKugell and Lowell were not sustained and therefore will bedismissed.In the representation case, I have determined that thechallenge to Rose Kugell should be sustained but that thechallenges to the I 11 group leaders should be dismissedsince I do not find them to be supervisors within themeaning of the Act. The Union, in its brief, moved towithdraw the objections in this case and that motion will begranted.On the entire record in this case, including both myevaluation of the reliability of the witnesses, based on theevidence received and my observations of their demeanor,and upon all the evidence received, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent is a Massachusetts corporation with itsprincipal place of business in Greenfield, Massachusetts,where it is engaged in the manufacture, sale, and distribu-tion of electrical components. During the past year,Respondent received materials shipped to its plant frompoints directly outside Massachusetts which were valued inexcess of $50,000, and it shipped goods and materialsdirectly to points located outside Massachusetts whichwere valued in excess of $50,000.Respondent admits, and I find, that it is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.Respondent admits, and I find, that the Union herein is alabor organization within the meaning of Section 2(5) ofthe Act.11. THE UNFAIR LABOR PRACTICEA. Background and Undisputed FactsThe Company's basic production is electronic capacitorsfor which, according to the Company, there is a very smallprofit margin. The Company receives a sales order in theproduction control department and a flow ticket is writtenwhich goes to the warehouse where the materials are setaside for it since the flow ticket contains the specificationsand a completion date. Materials and the ticket are thensent to the winding department where the capacitor is480 WESCO ELECTRICAL COMPANYwound to a proper capacity. The capacitors in the orderand the ticket are sent to the curing room where thecapacitors are either heated or frozen, according to what isordered, and then sent to the sorting section where they aretested for capacity tolerance. Each order contains atolerance specification from the buyer as to what toleranceit will allow above or below the specification. From thatdepartment, capacitors go to the pinning bench whereleads are attached and then to the taping section wheremylar tape is wrapped around the capacitor. From there,they go to the potting department where the ends of thecapacitors are filled with epoxy. The capacitors next go tothe inspection department and quality control where theyare inspected mechanically and for electric capacity. Thesections in the plant follow one another in order so thatproduction is in a straight line. In addition, there is anautomotive section where metal shields are placed on thecapacitors.Reporting to President Kugell are Robert Bialecki, thequality control manager, Brian Lowell, the productionmanager, and James DeSanty. the sales manager. UnderLowell are Guy Manners, the day-shift supervisor who is inoverall charge of winding and sorting; Lorraine King, theday-shift supervisor on the production line, which consistsof the remaining departments after winding; Lucy Hassay,the supervisor over the automobile section; Jeff Leveille,night-shift supervisor of winding and shorting; and RonWandscher, night-shift production line supervisor. RayKimberly is the day-shift supervisor of the windingdepartment and reports to Guy Manners. All of the abovesupervisors are salaried.In the winding department on the day shift is a groupleader and six employees, while the second-shift operationhas only three employees. The sorting department has agroup leader on the day shift and 16 employees and thesecond shift has a group leader and 12 employees. In thepinning department on the first shift is a group leader andII employees and, on the second shift, a group leader and 6employees. In the taping department on the first shift is agroup leader and four employees and, on the second shift,a group leader and eight employees. In the pottingdepartment is a group leader and seven employees on thefirst shift and a group leader and three employees on thesecond shift. The metalized bench department and/orAMS under Supervisor Hassay had no group leader overthe 17 employees on the day shift but there is a groupleader on the second shift with 4 employees.Reporting to Bialecki are quality control technicians,warehouse personnel, two production control clerks, twogeneral salesclerks, and two accounting clerks. Themakeup of that department will be discussed further in thesection dealing with the challenged ballot of Rose Kugell.The Company, which has been in business for a numberof years and has a few employees with more than 10 years'seniority, is owned by Robert H. Kugell, his wife, and threedaughters. The board of directors consisted of Robert H.Kugell, his wife, and his mother, Rose Kugell. On August23, Rose Kugell tendered her resignation as a director and,at a special meeting of the directors on September 15, oneof the daughters was elected to replace Rose Kugell.The union organizational effort apparently began in lateAugust or early September. On September 22, both leafletsand membership authorization cards were distributed atthe plant. Brian Lowell, who had been the productionmanager for about 3-1/2 years, testified that the day of thatdistribution was the first day he learned of union activity atthe plant.B. Lowell's Activities on September 22Brian Lowell testified that the supervisors reported tohim on the morning of September 22 between 8 and 8:30that union cards were being distributed and signed andthat the rumor was that a lot of people had signed thecards. Lowell had a meeting with Supervisors Manners,King, and Hassay and they discussed the distribution andsigning of the union cards and what problems or dissensionexisted to provoke this reaction. Lowell was told that therewere grievances and complaints and that some of theemployees were dissatisifed. Later, Mr. Kugell came in andthey discussed the matter further with him. Thereafter,DeSanty, the sales manager, Bialecki, Lowell, and Kugellmet and discussed the problem. Later, a meeting was heldby Lowell with the supervisors and group leaders. Some ofthe group leaders said they would like Mr. Kugell to hold ageneral assembly with the entire plant personnel becausethey felt that some of the employees had been misled intosigning union cards. Thereafter, Kugell did hold a meetingwith the employees and discussed the Union.In the afternoon following the Kugell meeting, Lowellwent out on the floor and talked with groups of employeesin the various departments. At one point he talked toCarole Kelley, Sandy Krejmas, Laura Wozniak, Pat Ploof,and Teri Ann Evans. Evans testified that Lowell told themthey had not asked any questions at the meeting withKugell and he thought they might have some questions.Nobody responded. Lowell said that he wanted to knowwhat the girls thought of the Union. Evans said she thoughtit was a good idea because they did not have anyrepresentation and had low wages. Lowell said, "Well, whydidn't you come and tell me about those things?" Shereplied that she did not know. Lowell said they could havecome and talked to him anytime they wanted. Evans saidthey did not even have a suggestion box. Wozniak said thatthe place where she previously worked had a gripe sessionevery month. Lowell replied that those were some sugges-tions they could think about and maybe they could dosomething about them. Lowell then asked Kelley what shethought of the Union. She said she did not know and didnot know what to think about anything anymore. Lowellsaid "if you think you're going to get more money from Mr.Kugell, you probably won't because you can't get bloodout of a stone. He's doing the best he can for you peopleand we're trying to do our best. If you have any moreproblems, you can come and see me anytime you want. Wehave an open door policy." Lowell also asked if they hadthought that they would have to pay dues and such thingsto the Union.Valerie Lavin was in the winding room when Lowellcame over and spoke with her, Barbara Rushford, SusanJohnson, Nancy Banford, and Nancy Wheeler. Lowellasked what they thought about the Union. Rushford said481 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat they had asked for a lot of things in the past and nevergot them. Lavin said that raises were unfair and they onlygot a dime a year, that the people who were more friendlywith the Company got more. Lowell asked Wheeler if shereally thought she needed the Union. She said she did.When asked why, she just replied she thought she neededit.Lowell testified that he did go out on the floor and talk toa number of the employees that day. To some leadingquestions, he stated that his supervisors told him that therewere significant problems among employees and hedecided to discuss those problems with the employees. Hesaid he did not recall asking employees what they thoughtof the Union or why they thought it was a good idea. Hedid remember saying that obviously there were someproblems and asked if they would discuss those with him.Low wage rates and a suggestion box were items broughtup and that employees had no control over their destiny.He said he discussed the wage structure and that theelectronics industry was very competitive and wage rateswere lower than other industries in the area. One employeementioned to him that Kugell's relationship with theemployees was not very good. He testified that he did notinquire about any individuals' union activity or if they weresupporting the Union or had signed a card and that he didnot promise that the Company would take care ofproblems. Lowell did admit that he was curious as to whatthe employees thought about the Union.In his direct testimony, Lowell is obviously using theword "problems" to talk about the things which brought onthe Union and the passing out of authorization cards withthe rumor that large numbers of employees were signingthem. As he stated, he obviously was interested in why theUnion was making headway in the plant and sought todiscover the reasons for it.I conclude and find that Lowell did approach groups ofemployees and asked them what they thought of theUnion, why they thought the Union was a good idea,whether they needed a union to get the things they wanted,and generally was interrogating the employees to find outwhat brought the Union into the plant with apparentlysuch a good reception. I find that these questionings andremarks by Lowell constituted unlawful interrogation andviolated Section 8(aXI) of the Act. See Hochstetler & Sons,Inc., 224 NLRB 39 (1976).C. The Other Alleged 8(a)(1) ViolationsValerie Lavin testified that around October 8, Lowell,accompanied by Supervisor Guy Manners, said that hername had been given to him in connection with blackball-ing and threatening and organizing silent strikes. Shereplied that whoever said those things was wrong and shehad never done them and asked him what blackballingwas. Lowell replied he had no time to discuss it but wantedher to know that the next time her name was given to himin that connection, he would file charges with the NationalLabor Relations Board.Lowell testified that he had a report from a supervisorand a group leader that one of the employees wasdistraught because she had been told that she was notsupposed to talk to group leaders. He attempted toinvestigate but did not ask Lavin's side of it. He went toLavin's machine, told her that her name had been given tohim, that he was not accusing her of the activity but, if itwas being conducted, it had to stop and that the Companywould not tolerate blackballing and silent strikes, and that,if it happened and anyone was found guilty of conductingthemselves in that way, the Company would bring chargeswith the NLRB.Basically, there is very little difference between theversions of these two individuals. Whether Lavin wasaccused or not of this "coventry" action, the only threat toher, if it can be called that, is that management apparentlythought such actions were unprotected and it would bringNLRB charges against someone urging such action. I donot find that this is a threat of any retaliatory action whichwould be violative of the Act. I conclude that this is not aviolation of Section 8(aXI) and will recommend itsdismissal.Coleen Wissman testified that she had asked her groupleader, Pat Moore, if she could speak with Mr. Kugell andlater had a conversation in the afternoon with Kugell andgroup leader Pat Moore present. She stated she wanted tofind out what kind of voting was going to be done and whowas running it. She said Kugell said there were a few thingshe wanted to tell her before she asked her questions. Heshowed her a mimeographed newspaper article aboutMiller's Falls Company and said, if the Union came in,they would be paying about $2 per month for dues. Heasked if she had been to any union meetings. After askingthat question, she said Kugell took it back, saying that hecould not ask her that question. Kugell did not recallasking this question. It is alleged that this question wasillegal interrogation. If the testimony of Ms. Wissman hadnot been clear that Kugell took the question back, so thatshe did not feel any obligation to answer it, it possiblycould be found that the question was asked in a way tosolicit information. But here the evidence is that theemployee obviously felt that Kugell had made a slip andretrieved it and did not want her to answer it. On the basisof the testimony, I conclude that what occurred was not an8(aX I) interrogation or violative of the Act and will dismissIt.Nellie Paulin, who had been with the Company for 12years, testified concerning a speech Kugell gave to hershift. She was the only witness called by the GeneralCounsel and testified that there were some 12 peoplepresent and, when Kugell asked if they had any questions,no one responded. He said that the UE was the worstUnion next to the Teamsters and wanted to organize thepeople for their money and he would be a hard bargainer.She said he said that quotas would have to be raisedbecause the Union would cost him a lot of money and theywould have to go home if they ran out of department workrather than going to another department as they wereaccustomed to. If a strike occurred, he had a right to hirepeople from the outside and, when the strike was over, theymight find that their job was gone until there was anopening and that, if anybody wanted to cross the picketline and go to work, they could be fined. He stated that itwas a good place to work and he could not understand whythey felt they needed the Union. The complaint alleged as482 WESCO ELECTRICAL COMPANYviolative of the Act Paulin's testimony concerning raisingquotas and changing the basis of temporarily transferringpeople when the work was short.Kugell testified he was asked to meet with the employeesand at the beginning of the meeting told them he was underlegal restraints as to what he could and could not say, thathe could not interrogate them, promise them anything, orkeep a close watch on them, that he did not want to knowwhether they had been at any union meetings, and he wasnot going to make any promises to them and, if they heardhim say anything like this, to stop him. Among questionsthat were raised was the area of productivity and quotas.He replied that this was mixed with the question of higherwages and that in some cases union contracts were basedon productivity, that is that a contract could set quotaswhich might result in higher wages and this was onemethod of obtaining higher wages rather than by justgranting raises. Another question concerned replacingstrikers and he replied that, during an economic strike,strikers could be permanently replaced. He said he toldthem at the same time he hoped they never had a strikebecause he could not afford one. Another questionconcerned job descriptions and he answered that, if theyhad job descriptions under a union contract, there was apossibility that, if they ran out of work in the individual'sdescribed job, the individual might not be able to go toanother department the way they did at present.In weighing the testimony of Paulin and Kugell, I findthat Kugell's testimony is the more convincing. It is verypossible that Paulin's testimony is her impression of whatKugell said without the entire context of the statements.Her testimony consists mainly of isolated statements.Viewing these statements in a full context and in the detailKugell gave in his more detailed description of the meeting,I am inclined to credit his version of the statements andthat he avoided any threats or promises and answered thesequestions in a context of what could happen, dependingupon what type of contract could be reached if the Unionsucceeded in winning the election. Accordingly, I do notfind that Kugell threatened to raise quotas or ceasetransferring employees if the union won the election, and Iwill dismiss this allegation of the complaint.III. THE CHALLENGES AND OBJECTIONSA. Rose KugellRose Kugell is the mother of the principal stockholder ofthe Company, and from the inception of the Company'sfounding and Kugell's ownership of the Company untilAugust or September (depending on when her resignationwas effective, i.e., the date of the resignation or when it wasaccepted and a replacement elected), Rose Kugell was adirector of the Company.William Bialecki stated that he hired Mrs. Kugell andthat she is under his supervision. He testified that theemployees under his supervision are more or less on salarybut then admitted that he did have some hourly paidemployees. Although testifying that Mrs. Kugell does notreceive any special treatment, he acknowledged that shedoes not punch a timeclock, comes in at 9:30 a.m. or soand leaves about 12:30 p.m., takes an hour off for lunch,and comes back some time later and finishes up in theevening, according to him occasionally as late as 6:30 or 7p.m. due to late deliveries. He noted that her hoursfluctuated and that she is paid for 40 hours a week, even ifshe does not work that amount. Her time is not recordedanywhere, while others under his supervision are on anhourly rate and punch timecards. One other exception is anemployee named Wickman who had previously been asupervisor and who is on a straight salary.Employee Ruth Caperelli testified that Rose Kugellcomes to work somewhere around 9:30 or 9:45 a.m., turnsthe light switches on, and leaves around 12:30 or 1 p.m.and is usually gone for 2 hours or more. Caperelli statedthat most of the other employees who are under Bialecki'ssupervision punch timecards.In view of Rose Kugell's relationship to the principalstockholder of the Company, her longtime directorship ofthe Company, and the special considerations apparentlygiven her in her job, I find that she does not have acommunity of interest with the other employees and thatthe challenge to her ballot should be sustained.B. The Group LeadersNormally, the Company has one group leader per shift,per section, but said it was short on group leaders and didnot have one for each of the sections. Where there are nogroup leaders, the supervisors take care of that departmentor section as well as the other departments.Essentially the group leaders do the same jobs in each ofthe sections. They gather the materials to be worked onprior to the start of the shift, see which orders have priorityover the others according to the completion dates on thejob orders, and assign those orders to the girls to be workedon, keep a record of what is produced through the day, fillin for girls who leave their machines, and, on some shifts,group leaders work most of the time on machines.The Union pointed to a number of signatures of groupleaders on warning tickets to employees. The group leaderswho were questioned concerning these stated that, in everyinstance, the group leader was instructed by the supervisorto prepare that warning slip, told what to put on it, andinstructed to sign it as well and, on occasions, to give suchwarning slips to employees.The Union's witnesses testified that on any number ofoccasions when work in their department was slack, thegroup leader would transfer them to other departments.When the group leaders testified, they stated that theywould tell such employees to go to other departments whenwork was slack, when their supervisors so instructed them.Assuming arguendo that group leaders did not consult withsupervisors, which is contrary to the testimony, it wouldnot seem to be an independent exercise of judgment to tellan employee to temporarily work in another departmentthat needed help when an employee had nothing to do.The company job description for group leader is asfollows:Position Title: Group LeaderReport To: Production Shift Supervisor483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPosition Concept: To coordinate production activitiesof a specific operation or group of operations and keepthe Shift Supervisor informed on all pertinent matterswithin this area.General Responsibility: The Group Leader will beresponsible for all training, materials flow, and produc-tion of his operation. The Group Leader will have theauthority to carry out this function and will report anyproblems impeding his ability to carry out this functionto the Shift Supervisor.Specific Responsibilities: The Group Leader will beresponsible for, and have the authority to carry out, thefollowing:I. Train all new personnel coming into the opera-tion and report their progress to the Shift Supervisor ona daily basis for the first two weeks. Make recommen-dations on all new personnel to the Shift Supervisor.2. Brief new personnel coming into the operationon pertinent company policies, procedures and rules(break times, lunch periods, smoking regulations, etc.)3. Review individual production tabulations on adaily basis and report substandard totals to ShiftSupervisor.4. Insure production standards are met.5. Keep a continuous materials flow to productionpersonnel within the operation to insure constant,uninterrupted production.6. Report all personnel and production problems tothe Shift Supervisor.7. Report all insubordination incidents immediate-ly to the Shift Supervisor for prompt action.8. Report all absences and tardiness to the Supervi-sor at the beginning of the shift.9. Attend a monthly production meeting with theShift Supervisor and the Production Manager.The duties, as outlined above, would seem to be those ofa leadman with little or no authority and with minimaldiscretion.When employees were made group leaders, they receiveda 15-cent-an-hour increase, but the pay rate of groupleaders varied from $2.55 to $3 per hour and seemed to bebased on their length of service with the Company. In someinstances, the group leaders are making less than otheremployees in their department or section.A number of the Union's witnesses corroborated thatgroup leaders did not make decisions on requests for timeoff or for sick leave but consulted supervisors whothereafter talked to the individual employees. They statedthat there were emergency times when employees were illand would tell a group leader and leave, that there was nocompany policy on making a person stay when anemergency existed.On their recommendations concerning employees, therewas inconsistent evidence as to the effectiveness of suchrecommendations, but there appeared to be independentsupervisory investigations made. Respondent consideredthe Union's position about group leaders as a breach offaith since the consent agreement included them in theunit.Summing up, the group leaders are in effect lead persons,with some training or more experience than other employ-ees, who perform some extra duties and are paid a certainpercentage more than most of the employees in thatparticular section. The position is quasi-supervisory but haslittle or no room for independent judgment and is withoutany authority to hire, fire, or effectively recommend thesame or transfers.I conclude and find that the group leaders are notsupervisory personnel within the meaning of the Act andthat the challenges to their ballots should be overruled andtheir ballots opened and counted.C. The Objections to the ElectionHaving found that Respondent committed an 8(a)(l)violation prior to the filing of the petition by the Union inthis case and that Respondent has not committed any8(aXI) violations following the filing of that petition, andthere being no opposition to the Union's motion towithdraw the objections, I grant that motion.Ir. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II, andtherein found to constitute unfair labor practices inviolation of Section 8(aXl) of the Act, occurring inconnection with Respondent's business operations as setforth above in section I, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent violated Section 8(a)(1)of the Act by the unfair labor practices set forth above, Irecommend that it cease and desist therefrom and beordered to cease and desist from violating the Act in theabove manner and that it post an appropriate notice soinforming its employees and that thereby the policies of theAct will be effectuated.On the basis of the foregoing findings and the entirerecord, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act byunlawfully interrogating its employees around September22, 1976.Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in this caseconsidered as a whole, I hereby issue the followingrecommended:484 WESCO ELECTRICAL COMPANYORDER2The Respondent, J. K. Electronics, Inc., d/b/a WescoElectrical Company, Greenfield, Massachusetts, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from unlawfully interrogating itsemployees.2. In order to effectuate the policies of the Act,Respondent shall:(a) Post at its plants, warehouses, and offices copies ofthe attached notice marked "Appendix."3Copies of saidnotice on forms furnished by the Regional Director forRegion 1, shall, after being duly signed by an authorizedrepresentative of Respondent, be posted by Respondentimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region I, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS HEREBY FURTHER RECOMMENDED that complaintallegations 8(c), (d), and (e) be dismissed.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and the recommended Order herein shall, as provided in Sec.102.47 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing in which the Company, the Union andthe General Counsel of the National Labor RelationsBoard participated and offered evidence, it has been foundthat we violated the Act. We have been ordered to post thisnotice and to abide by what we say in this notice.WE WILL NOT unlawfully question our employeesabout their attitudes toward or reasons for supportingunion organizational efforts.WE WILL NOT in the same or any similar mannerinterfere with, restrain, or coerce our employees in theexercise of rights guaranteed under Section 7 of theAct.Our employees are free to become or remain members ofUnited Electrical, Radio & Machine Workers of America(UE), Local No. 259.J. K. ELECTRONICS, INC.,D/B/A WESCO ELECTRICALCOMPANY485